Appeal by the defendant from a judgment of the Supreme Court, Queens County (Robinson, J.), rendered September 22, 1998, convicting him of burglary in the second degree, burglary in the third degree (two counts), criminal mischief in the fourth degree, and petit larceny, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Roman, J.), of that branch of the defendant’s omnibus motion which was to suppress his statement to law enforcement authorities.
Ordered that the judgment is affirmed.
*590The record supports the hearing court’s determination that the statement made by the defendant before he was given the Miranda warnings was spontaneous and not the product of police interrogation or its functional equivalent (see, People v Winfield, 267 AD2d 486; People v Georgiou, 236 AD2d 623; People v Hylton, 198 AD2d 301; People v Garcia, 190 AD2d 749; Miranda v Arizona, 384 US 436). Krausman, J. P., Luciano, H. Miller and Feuerstein, JJ., concur.